Citation Nr: 9915946	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder characterized as a fallen arch.

2. Entitlement to an increased disability evaluation for 
postoperative varicose veins of the left leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran served in active service from September 1980 to 
June 1987. 

The Board notes that the April 1998 VA form 9 (Appeal to 
Board of Veterans' Appeals) includes the issue of entitlement 
to service connection for a right foot disorder characterized 
as a fallen arch, a low back disorder, and a bilateral hip 
disorder.  However, in a May 1998 VA form VA form 21-4138 
(Statement in Support of Claim), the appellant indicated that 
he desired to withdraw such claims.  Therefore, the 
appellant's claims are deemed withdrawn.  See 38 C.F.R. § 
20.204 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran's current left foot disorder has a nexus or 
relationship to his period of service or any in-service 
symptomatology, or a nexus or relationship to a service 
connected disability.  

2.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to an increased 
disability evaluation for postoperative varicose veins of the 
left leg has been obtained by the RO.

3.  The veteran's left leg disability is characterized by 
pain and cramping in the leg upon standing and prolonged use, 
the use of a cane for ambulation, the use of jabet stockings 
on a regular basis, some varicosities on the ankle and the 
posterior distal aspect of the knee and lower calf, and a 
trace of pedal edema of the left lower extremity not relieved 
by elevation.

4.  The veteran's left leg varicose veins are not 
characterized by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, or by 
superficial veins above and below the knee with involvement 
of the long saphenous ranging over 2 centimeters in diameter, 
marked distortion and sacculation with edema and episodes of 
ulceration, but no involvement of deep circulation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
foot disorder characterized as a fallen arch is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998).

2.  The criteria for a 20 percent disability evaluation for 
postoperative varicose veins of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7120 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Foot Disorder
Characterized as a Fallen Arch

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  .  Furthermore, a disability which 
is proximately due to or results from another disease or 
injury for which service connection has been granted, shall 
be considered a part of the original condition.  See 
38 C.F.R. § 3.310(a).  When aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, in his September 1997 claim, the veteran 
indicated that he suffered from a left foot disorder 
characterized as a fallen arch that was aggravated by his 
service connected left leg disability.  As a result, the 
veteran's claim is before the Board for appellate review.  

With respect to the evidence of record, the veteran's service 
medical records contain his entrance examination showing he 
had normal feet at that time.  Additionally, the service 
records contain March 1983 notations revealing the veteran 
complained of left foot pain when walking, as well as 
reported that a wall locker fell on his foot about a year and 
a half prior to that evaluation.  Upon examination, the 
veteran was found to have extremely soft skin on both feet, 
no longitudinal arch, and tenderness of the left lateral 
malleolus, inferior section, secondary to the wall locker 
injury.  He was diagnosed with wet feet for too long, rule 
out stress fracture, and pes planus. 

As to the post-service medical evidence, medical records from 
the VA Medical Center (VAMC) in Topeka dated from August 1996 
to December 1997 note the veteran was treated for various 
health problems including, but not limited to left foot pain.  
Specifically, the Board notes these records contain an 
October 1997 radiology report noting that x-rays of the 
veteran's left foot were taken, which revealed he had 
multiple clips in the posterior aspect of the ankle, but no 
gross bone abnormalities.  And, December 1997 notations 
indicate the veteran was diagnosed with plantar 
fibromatosis/fosciitis, for which he was treated with shoe 
modification.

Finally, the record includes various statements made by the 
veteran and his representative in correspondence and during 
the May 1998 appeal hearing tending to show the veteran 
currently suffers from a left foot disorder related to his 
period of service.  Specifically, during the appeal hearing, 
the veteran testified that he was treated during his service 
for fallen arches, but that no shoe inserts were recommended 
at that time.  As well, the veteran noted that, at the 
present time, he has pain in his arches and wears shoe 
inserts at all times.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current diagnosis of plantar fibromatosis/fosciitis is 
related to his service.  Additionally, the Board finds that 
the veteran has not shown he currently suffers from a left 
foot disorder which is proximately due to or the result of 
his service-connected left leg varicose veins, or which is 
otherwise related to his period of service.  Furthermore, 
even assuming he incurred a left foot disorder characterized 
as a fallen arch during his service, irrespective of whether 
such disorder was aggravated by the rigors of service 
training or by his service-connected left leg varicose veins, 
the veteran has failed to show, via competent medical 
evidence, that there is a link between his current left foot 
disorder (plantar fibromatosis/fosciitis), and his inservice 
symptomatology and/or his service connected left leg varicose 
veins.  See Gonzales v. West, No. 95-1218 (U.S. Vet. App. 
Jan. 20, 1998) (noting that in cases of in-service 
aggravation, there must be competent evidence of a nexus 
between a current disorder and the in-service aggravation of 
that disorder); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Moreover, the Board notes that the medical evidence neither 
shows that the veteran's in-service left foot symptomatology 
has been continuous since his service to the present day, nor 
that his in-service symptomatology is related to his present 
left foot disorder (plantar fibromatosis/fosciitis).  See 
38 C.F.R. § 3.303(b) (1998); see Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)); see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

As the record stands, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus or relationship between a current 
left foot disorder and his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, in the absence of competent medical evidence 
to support the claim of service connection for a left foot 
disorder characterized as a fallen arch, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link his current left foot 
disorder to his period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that neither the veteran nor his representative, as lay 
persons, are qualified to offer a medical opinion regarding 
the etiology of his current left foot disorder and/or 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence that would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


II.  Increased Disability Evaluation for Postoperative
Varicose Veins of the Left Leg

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and records of treatment following service.  
Also, the veteran has been afforded a disability evaluation 
examination and a personal hearing.  The Board does not know 
of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, he 
Board observes here that the Court has recently noted that, 
in a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, in a January 1997 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for postoperative varicose veins of the left leg 
under Diagnostic Code 7120 effective August 1996.  The 
veteran expressed disagreement with the assignment of this 
initial evaluation.  

With respect to the evidence of record, the veteran's service 
records show he was treated during his service for palpable 
clumps of varicosities of the left leg's medial superficial 
veins.  Additionally, the evidence includes medical records 
from various health care providers including, but not limited 
to, the Advanced Diagnostic Center, the Geary Community 
Hospital, and Charles S. Bollman, M.D. dated from September 
1994 to June 1997, which describe the treatment the veteran 
has received for his left leg varicose veins.  Specifically, 
these records include notations from Dr. Bollman dated from 
December 1995 to January 1996 indicating the veteran had left 
leg edema which came down his leg significantly, and that he 
underwent a surgical procedure involving high ligation and 
stripping of multiple incompetent perforators of the left 
lesser saphenous system.  Furthermore, notations dated 
January 1996 show the veteran was recommended to wear a 
stocking on the left leg.  Moreover, records from the 
Advanced Diagnostic Center dated September 1996 note the 
veteran's left common femoral vein was patent, his left 
greater saphenous vein was surgically absent, his left 
superficial femoral and popliteal veins were re-canalized, 
his left posterior tibia vein was normal, and one of his left 
peroneal veins was occluded while the other was patent.

A November 1996 VA examination report reveals the veteran 
reported left leg pain with some stiffness when sitting for 
prolonged periods of time.  And, upon examination, the 
veteran was found to have well healed surgical scars of the 
left lower extremity, status post vein stripping, and with no 
abnormalities regarding pigmentation, ulcers, masses or heat.  
However, the examiner noted some varicosities still present 
on the ankle, and the posterior distal aspect of the knee and 
lower calf, as well as that the veteran was taking Coumadin 
for his condition.  He was diagnosed with varicose veins, and 
status post vein thrombosis. 

A November 1997 VA examination report reveals the veteran 
reported pain and cramping in the leg with standing and 
prolonged use, and using a cane for ambulation and a jabet 
stocking.  Upon examination, the veteran had multiple small 
scars on the left lower extremity from previous vein 
strippings, and a trace of pedal edema of the left lower 
extremity not relieved by elevation, but with no superficial 
phlebitis and with normal temperature and color.  The veteran 
was diagnosed with post left leg vein stripping times two.

Finally, in correspondence and during the May 1998 appeal 
hearing, the veteran indicated he currently takes Coumadin 
for his left leg disability; generally wakes up with 
stiffness, cramping and swelling of the left leg; and uses 
support hosiery and a cane to walk. 

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating disorders of the cardiovascular system 
has been changed.  See 61 Fed. Reg. 65207-65244, effective 
January 12, 1998, (codified at 38 C.F.R. § 4.104).  In this 
regard, the Court has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
these regulations cannot be applied prior to their effective 
date.  See Rhodan v. West, 12 Vet.App. 55 (1998), 

Previous to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic 
Code 7120, a 10 percent evaluation is provided for bilateral 
or unilateral moderate varicosities of superficial veins 
below the knees with symptoms of pain or cramping on 
exertion.  A 20 percent evaluation is provided for a 
unilateral, moderately severe condition involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous ranging in size from 1 to 2 centimeters in diameter 
with symptoms of pain or cramping on excerption, but no 
involvement of deep circulation.  A 40 percent evaluation is 
provided for a unilateral, severe condition involving 
superficial veins above and below the knee with involvement 
of the long saphenous ranging over 2 centimeters in diameter, 
marked distortion and sacculation with edema and episodes of 
ulceration, but no involvement of deep circulation.  Finally, 
a 50 percent evaluation is warranted for a unilateral, 
pronounced condition characterized by the same findings as a 
severe condition, but with secondary involvement in deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests with ulceration and pigmentation.  

Under the revised schedular criteria as effective January 12, 
1998, a 10 percent evaluation is appropriate where there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation is 
assigned where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  And, a 100 percent schedular rating is 
appropriate in cases where there are findings attributed to 
the effects of varicose veins characterized by massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998). 

After a review of the evidence of record, the Board finds the 
evidence shows the veteran's left leg disability is 
characterized by pain and cramping in the leg upon standing 
and prolonged use, the use of a cane for ambulation, the use 
of jabet stockings on a regular basis, some varicosities on 
the ankle and the posterior distal aspect of the knee and 
lower calf, and a trace of pedal edema of the left lower 
extremity no relieved by elevation.  As well, the veteran's 
left leg disability is also characterized by well healed 
surgical scars of the left lower extremity, status post vein 
stripping; and no abnormalities regarding pigmentation, 
ulcers, superficial phlebitis, masses or heat.

Thus, evaluating the veteran's disability under the schedular 
criteria for varicose veins effective prior to and after 
January 12, 1998, as required by Karnas, supra, the Board 
finds that the veteran's current disability more nearly 
approximates a disability characterized by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  As such, 
the veteran's disability meets the requirements for the award 
of a 20 percent evaluation under the new criteria for his 
postoperative varicose veins of the left leg.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).

However, The Board finds the veteran's disability does not 
meet the criteria for an evaluation in excess of 20 percent 
for his postoperative varicose veins of the left leg under 
either the new and/or old criteria.  At present, he does not 
present evidence of a unilateral severe condition involving 
superficial veins above and below the knee with involvement 
of the long saphenous ranging over 2 centimeters in diameter, 
marked distortion and sacculation with edema and episodes of 
ulceration, but no involvement of deep circulation.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (as effective prior 
to January 12, 1998).  As well, his left leg disability is 
not characterized by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration. 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, the Board is of 
the opinion that the evidence creates a question as to which 
of two disability evaluations most nearly approximates the 
veterans overall disability picture.  As such, the benefit of 
the doubt rule is applicable to this claim, and resolving all 
reasonable doubt in the veteran's favor, an award of a 20 
percent disability evaluation for the veteran's postoperative 
varicose veins of the left leg is warranted under the new 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
veteran has not claimed and the evidence does not show that 
the veteran's disabilities under consideration have caused 
him marked interference with employment or necessitated 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left foot disorder characterized as 
a fallen arch is denied. 

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent disability evaluation for 
postoperative varicose veins of the left leg is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

